Citation Nr: 0738540	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than May 13, 
2004, for the grant of a 30 percent disability rating for 
service-connected bilateral hearing loss.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, and from October 1972 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, granted a claim for an 
increased disability rating for bilateral hearing loss and 
assigned an evaluation of 30 percent, effective from May 13, 
2004; continued a disability rating of 10 percent for 
tinnitus; and denied a claim for TDIU benefits.

In his April 2005 Notice of Disagreement (NOD), the veteran 
averred that he was entitled to an effective date earlier 
than May 13, 2004 for a disability evaluation in excess of 30 
percent, for the service-connected bilateral hearing loss.

The issues of entitlement to an increased disability 
evaluation for bilateral hearing loss and TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

2.  A claim for entitlement to an increased disability rating 
for bilateral hearing loss was received by VA on May 13, 
2004; and there is no evidence of any earlier unadjudicated 
formal or informal claims.


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus is denied as a matter of law.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for an effective date earlier than May 13, 
2004, for the grant of an increased disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2004, August 2004, January 2005 and March 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Here, the notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant. 

Tinnitus

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  



Factual Background and Analysis

The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for his service-
connected disability of tinnitus, recurrent.  The Board has 
considered his contention, but finds however, that the claim 
must be denied as a matter of law.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2007), which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007) required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2007) as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2007) was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007), regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260, in effect 
both prior to, and after June 2003, precludes an evaluation 
in excess of a single 10-percent for tinnitus.  Therefore, 
the veteran's claim for an initial disability rating in 
excess of 10 percent for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date

Law and Regulations

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a) (West 2002).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for an increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2007).

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet.  
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA, must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms 'claim' and 'application' mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r). 

Factual Background and Analysis

The veteran contends he is entitled to an effective date 
earlier than May 13, 2004 for the grant of an increased 
disability evaluation of 30 percent for his service-connected 
bilateral hearing loss disability.  The Board has considered 
his contentions, but finds however, that there is no legal 
basis for the award of an earlier effective date for the 
increased disability evaluation.

As noted, the effective date of an evaluation and award of 
compensation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).  However, that 
regulation also states: Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400 
(o)(2) (2007).  The RO granted an increased disability 
evaluation of 30 percent for the veteran's service-connected 
bilateral hearing loss disability with an effective date of 
May 13, 2004, because his claim for an increased rating was 
not received at the VA until May 13, 2004.  There was no 
communication by or on behalf of the veteran at all, much 
less a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit, prior to that date.

Further, the Board has reviewed the entirety of the evidence 
of record and the claims file is void of any medical evidence 
or opinions which would establish that the veteran's hearing 
loss disability had increased in severity, so as to warrant a 
higher rating, in the year prior to when his claim was 
received.  Prior to the informal claim received by VA on May 
13, 2004 (and subsequent to an unrelated 2002 rating decision 
which awarded an increased disability evaluation of 20 
percent for bilateral hearing loss); it was not factually 
ascertainable that an increase in disability occurred at any 
time during 2003.  In this regard, no medical evidence was 
received or submitted which showed that the veteran's hearing 
loss disability had worsened in severity.  Therefore, an 
effective date earlier than May 13, 2004, the date which VA 
received the claim for an increased rating is not warranted. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim. 


ORDER

Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an effective date earlier than May 13, 2004, 
for the grant of a 30 percent disability rating for service-
connected bilateral hearing loss, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  

Bilateral hearing loss

The veteran contends that he is entitled to an increased 
disability rating in excess of 30 percent for his service-
connected bilateral hearing loss.  

In February 2005, the veteran was afforded a VA fee-based 
audiological examination.  There is no indication that the 
claims file was available for review.  During this 
evaluation, the examiner noted that the veteran's current 
symptoms were hearing loss and constant ringing in the ears.  
The examiner stated that the veteran's functional impairment 
was that he has to "lip read" in order to converse 
effectively and is unable to hear conversation even in quiet 
environments.  The examiner restated the veteran's contention 
that his hearing difficulties resulted in his forced 
retirement as a longshoreman.  The examiner also indicated 
that at present, the veteran's hearing aids were not working 
sufficiently for his hearing loss.  He noted that [the 
veteran's] conversation speech is barely audible at 40 
decibels (dB), whereas normal conversation occurs between 50-
60 db.

The Board notes that a duty to assist may require "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Board finds 
that as this examination is over two years old, it is 
considered "stale," and an evaluation which reflects the 
current severity of the veteran's hearing loss is in order. 

TDIU

The veteran also seeks entitlement to a total disability 
rating based on individual unemployability (TDIU), as he 
contends his service-connected bilateral hearing loss 
disability has rendered him unemployable.  

Service connection has been established for bilateral hearing 
loss (30 percent) and tinnitus (10 percent).  Aside from his 
service-connected disabilities, the veteran has been 
diagnosed with status-post myocardial infarction with angina 
pectoris, hypertension, and hypertensive cardiovascular 
disease.  He has also been diagnosed with early degenerative 
changes of the spine.  The veteran is not service-connected 
for any of these disorders.  
 
The Board also notes that the veteran is in receipt of Social 
Security disability benefits, which are in part based on his 
service-connected disability of bilateral hearing loss.  In a 
December 2002 disability determination, the Social Security 
Administration (SSA) found that the veteran's impairments of 
status post myocardial infarction with angina pectoris and 
hearing loss were considered to be "severe" under the 
Social Security Act.  It was also found that despite the 
veteran's cardiac disabilities, he had the residual capacity 
to perform sedentary work.  However, it was indicated that he 
also had non-exertional limitations (due to hearing loss), in 
that he was limited to working in non-noise to low-noise 
generating environments.  Although the veteran was evaluated 
at a VA fee-based examination in February 2005, the examiner 
provided no opinion as to the veteran's employability based 
on his service-connected disabilities of hearing loss and 
tinnitus.  The Board does not observe any medical opinion in 
the file which discusses the veteran's employability based on 
his service-connected disabilities of hearing loss and 
tinnitus.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).  

Therefore, following a review of the evidence, the Board 
finds that the record as it stands is inadequate for rating 
purposes.  Thus, the RO should obtain a medical opinion as to 
whether the veteran's service-connected disabilities of 
bilateral hearing loss and tinnitus, alone, render him unable 
to obtain or retain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for bilateral hearing 
loss and tinnitus since 2002.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The veteran should be afforded a VA 
audiological examination by a licensed 
audiologist, and if necessary by a VA 
ear, nose and throat specialist.  All 
indicated tests and studies are to be 
performed and the current severity of the 
veteran's hearing loss and tinnitus 
should be evaluated.  Prior to the 
examination, the claims folder must be 
made available to the audiologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

The physician(s) is also requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities of 
bilateral hearing loss and tinnitus are 
of such severity that he is unable to 
obtain or maintain substantially gainful 
employment solely as a result of these 
service-connected disabilities, without 
regard to his age or any nonservice-
connected disorders.  A complete 
rationale for any opinion rendered must 
be included in the report.  

3.  The veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and evaluate the claim.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


